DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 01/27/2022. Claims 1-9 and 13-14 are withdrawn, claim 10 is currently amended, claims 11-12 are previously presented and claims 15-20 are new. Accordingly claims 10-12 and 15-20 are examined herein.
Claim Interpretation
Examiner wishes to point out to applicant that claims 10-12 and 15-20 are directed towards a method and that to be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. For processes (methods), the claim limitations will define steps or acts to be performed (See MPEP 2103C). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duis (US 2018/0079135 – of record) in view of  Ueda (US 2017/0210074).
Regarding claim 10, Duis teaches an additive manufacturing method for producing a component layer by layer (a three-dimensional object) (see Fig. 1; [0017-0019]), wherein said method comprises the following steps:
a) pre-tailoring at least one profile rod ((8), (18) and (28)) to correspond to at least one material layer of a plurality of material layers which conjointly form the component (see Figs. 1-3;[0059-0063]);
b) generating the material layer from the pre-tailored profile rod by melting the profile rod into a molten mass (i.e. heating the rod elements build material (28) by heating elements; see [0018-0022] and  [0063]) and applying the molten mass to a printing bed (25) or a preceding material layer (see Figs. 2-3; [0062-0063]); and c) carrying out step b) until the material layers form the component (see [0017] and [0063]). 
Duis does not explicitly teach wherein step b) comprises rotating at least one profile rod about a longitudinal axis thereof.  In the same filed of endeavor, 3D printing, Ueda teaches a molding device (1) such as a three-dimensional (3D) printer and a three-dimensional printing method (see Fig.23;[0003] and [0050]), comprises providing a guide part (8) configured to be rotated around an axis of a filament FL (profile rod) while the filament FL is fed in the axial direction (see Fig. 23a;[0132]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing method as taught by Duis with rotating at least one profile rod about a longitudinal axis thereof as taught by Ueda in order to control /adjust the filament FL (profile rod) feeding rate and also in order to control the content (the fiber content) of the printing material (see [0132]).  
Regarding claim 16, Dius in view of Ueda further teaches the manufacturing method, wherein step b) comprises positioning and/or aligning the at least one profile rod (8) with an infeed opening (7) of an additive manufacturing installation and/or a profile rod drive installation (see Fig. 1; [0015-0016] and [0018] od Dius).
Regarding claim 17, Dius in view of Ueda further teaches the manufacturing method, wherein the at least one profile rod is positioned and/or aligned with a …infeed duct (hopper opening (17)) (see Fig. 2;[0062]), but Dius does not teach the infeed duct is a tapered infeed duct. However, since Dius teaches selectively dispensing the build material can be achieved by dispensing according to a certain shape in accordance with the dimensions of a cross-section of the desired three-dimensional object (see [0076]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to the infeed duct is a tapered infeed duct in order to a cross-section of the desired three-dimensional object.  In addition, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination.  (Please see MPEP 2144.04 IV B  for further details).
Regarding claim 18, Dius in view of Ueda further teaches the manufacturing method, wherein rotating the at least one profile rod (FL) about the longitudinal axis thereof comprises rotating an additive manufacturing installation(see Fig. 23a;[0132] of Ueda).
Regarding claim 19, Dius in view of Ueda further teaches the manufacturing method, wherein rotating the at least one profile rod (FL) about the longitudinal axis thereof comprises rotating an infeed tappet (7).
Regarding claim 20, Dius in view of Ueda further teaches the manufacturing method, wherein rotating the at least one profile rod (FL) about the longitudinal axis thereof comprises rotating a printing head (4) (see Fig. 23 a;[0132] of Ueda).

Claims 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duis (US 2018/0079135 – of record) in view of  Ueda (US 2017/0210074) as applied to claim 10 above, and further in view of Bracha (US 2020/0016840 – of record).
Regarding claim 11, Dius further teaches the manufacturing method, wherein a first profile rod (8) from a first profile rod material, and a second profile rod (8) from a second profile rod material (see Fig. 1; [0044]) but Dius is silent on the second profile rod material is dissimilar to the first profile rod material, are pre- tailored in step a. 
In the same field of endeavor, 3D printing, Bracha teaches 3D printing method for 3D printing method includes providing a first profile rod (170) from a first profile rod material, and a second profile rod (180) from a second profile rod material which is dissimilar to the first profile rod material (see Fig. 1;[0021],[0027] and [0032]).  Since Dius teaches that is desirable to have the composition of the build material changed by blending different polymers and fillers (see [0044]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing method as taught by Dius with the second profile rod material is dissimilar to the first profile rod material as taught by Bracha for the purpose of obtaining a 3d object that has various properties based on a mixture of different build material (see [0027] of Bracha).
Regarding claim 12, Dius further teaches the method, wherein a first material layer from a first profile rod (8) is generated in step b) (see Fig. 1; [0022-0023] and [0044]), but Dius is silent on the wherein a second material layer from a second profile rod is generated on the first material layer.
In the same field of endeavor, 3D printing, Bracha teaches 3D printing method for 3D printing method includes providing a first profile rod (170) from a first profile rod material, and a second profile rod (180) from a second profile rod material which is dissimilar to the first profile rod material, wherein a second material layer from a second profile rod is generated on the first material layer (see Figs. 1-3A;[0021],[0027] , [0032] and [0039]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing method as taught by Dius with a second material layer from a second profile rod is generated on the first material layer as taught by Bracha for the purpose of obtaining a 3d object that has various properties based on different build material (see [0027] of Bracha).
Regarding claim 15, Dius in view of Ueda further teaches the manufacturing method, wherein step b) comprises generating a first material layer from a first profile rod (8) from a first profile rod material, and a second profile rod (8) from a second profile rod material (see Fig. 1; [0044]) but Dius is silent generating, on the first material layer, a second material layer from a second profile rod. 
In the same field of endeavor, 3D printing, Bracha teaches 3D printing method for 3D printing method includes providing a first profile rod (170) from a first profile rod material, and a second profile rod (180) from a second profile rod material which is dissimilar to the first profile rod material, wherein a second material layer from a second profile rod is generated on the first material layer (see Figs. 1-3A;[0021],[0027] , [0032] and [0039]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing method as taught by Dius with a second material layer from a second profile rod is generated on the first material layer as taught by Bracha for the purpose of obtaining a 3d object that has various properties based on different build material (see [0027] of Bracha).

Claims 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracha (US 2020/0016840 – of record) alone/or in view of Duis (US 2018/0079135 – of record) and further in view of Ueda (US 2017/0210074).
Regarding claim 10, Bracha teaches an additive manufacturing method for producing a component layer by layer (see Fig. 1; [0003]), wherein said method comprises the following steps:
a) pre-tailoring at least one profile rod (112) to correspond to at least one material layer (170) of a plurality of material layers ((170) and (180)) which conjointly form the component (see Fig.1;[0026] and [0032]).
Bracha further teaches b) generating the material layer from the pre-tailored profile rod (170) using a printing head (140) for printing the 3D model (see Fig. 3;[0021] and [0032]), but Bracha does not explicitly teaches generating the material layer from the pre-tailored profile rod by melting the profile rod into a molten mass. However, since Bracha teaches that generating the material layer from the pre-tailored profile rod (170) comprises passing the material layer from the pre-tailored profile rod (170) to 
 a printing head (140) for printing a 3D model and depositing the mass of rod material (170) to a printing bed (160) (see Fig. 3; [0021]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing method as taught by Bracha with generating the material layer from the pre-tailored profile rod by melting the profile rod into a molten mass in order to facilitate/expedite the deposition of the build materials layer into the platform. 
 	In addition, in the same field of endeavor, 3D printing, Duis teaches an additive manufacturing method for producing a component (a three-dimensional object) layer by layer (see Fig. 1; [0017-0019]), wherein said method comprises the a) pre-tailoring at least one profile rod ((8), (18) and (28)) to correspond to at least one material layer of a plurality of material layers which conjointly form the component (see Figs. 1-3;[0059-0063]); b) generating the material layer from the pre-tailored profile rod by melting the profile rod into a molten mass (i.e. heating the rod elements build material (28) by heating elements; see [0018-0022] and  [0063]) and applying the molten mass to a printing bed (25) or a preceding material layer (see Figs. 2-3; [0062-0063]); and c) carrying out step b) until the material layers form the component (see [0017] and [0063]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing method as taught by Bracha with generating the material layer from the pre-tailored profile rod by melting the profile rod into a molten mass as taught by Dius in order to facilitate/expedite the deposition of the build materials layer into the platform. 
The combination of  Bracha and Duis does not explicitly teach wherein step b) comprises rotating at least one profile rod about a longitudinal axis thereof.  In the same filed of endeavor, 3D printing, Ueda teaches a molding device (1) such as a three-dimensional (3D) printer and a three-dimensional printing method (see Fig.23;[0003] and [0050]), comprises providing a guide part (8) configured to be rotated around an axis of a filament FL (profile rod) while the filament FL is fed in the axial direction (see Fig. 23a;[0132]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing method as taught by the combination of  Bracha and Duis with rotating at least one profile rod about a longitudinal axis thereof as taught by Ueda in order to control /adjust the filament FL (profile rod) feeding rate and also in order to control the content (the fiber content) of the printing material (see [0132]).  
Regarding claim 11, Bracha further teaches the manufacturing method, wherein a first profile rod (170) from a first profile rod material, and a second profile rod (180) from a second profile rod material which is dissimilar to the first profile rod material, are pre- tailored in step a) (see Fig. 3; [0027]).
Regarding claim 12, Bracha further teaches the manufacturing method, wherein a first material layer from a first profile rod (170) is generated in step b), wherein a second material layer from a second profile rod (180) is generated on the first material layer (see Figs. 1-3A;[0021],[0027] , [0032] and [0039]).
 	Regarding claim 18, Bracha in view of Duis and Ueda further teaches the manufacturing method, wherein rotating the at least one profile rod (112) about the longitudinal axis thereof comprises rotating an additive manufacturing installation (rotation mechanism (410) (see Fig. 4; [0028-0030]).
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered. 
With respect to the claim rejection(s) under 35 U.S.C. § 102 and 103, Applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Ueda (US 2017/0210074). Applicant’s arguments are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 

Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743